Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing STRATEGIC ADVANTAGE AND STRATEGIC ADVANTAGE II FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement dated September 20, 2007, to the prospectus dated May 1, 2002 This supplement updates and amends certain information contained in your prospectus dated May 1, 2002. Please read it carefully and keep it with your prospectus for future reference. Effective October 16, 2007, our Excessive Trading Policy will change and the Limits on Frequent or Disruptive Transfers section added by supplement dated February 2, 2007, to the Excessive Trading section beginning on page 41 of your policy prospectus will be replaced with the following: Limits on Frequent or Disruptive Transfers The policy is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of an investment portfolio and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the investment portfolios ability to provide maximum investment return to all policy owners. This in turn can have an adverse effect on investment portfolio performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the policy. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-investment portfolio variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various investment portfolio families that make their investment portfolios available through our products to restrict excessive investment portfolio trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor investment portfolio transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our
